SuPPEEMENTAE OPINION ON REHEARING.
Per Curiam.
2. Homesteadsale in gross. In a petition for rehearing appellee calls our attention to .the fact that sale of the real estate in question was made by the sheriff in gross; that ^011 the original submission it was contended by her that under the provisions of section 2976 of the *394Code it was her right to have reserved Irom sale that portion of the property on which is situated her dwelling house, and not exceeding one-half acre in extent, unless a sale thereof was necessary to make good a deficiency remaining after sale of the other two acres. This contention was not overlooked by us, and mention thereof may very well have been made in the opinion as filed. But we did not regard it as of importance, and for the reason that it was expressly stipulated that the value of the entire property did not exceed $500, and that appellee was in possession of the whole, claiming it as a homestead. By the provisions of section 2 918 of the Code the “homestead right in urban realty is limited in extent to one-half acre, unless the value thereof is less than $500, in which event it may be increased to that sum. The sheriff could not, therefore, set off or reserve from sale the homestead, because nothing would have been left after the reservation was made. The property being subject, to 'sale, there was no error in making sale thereof in gross. Accordingly, our former opinion is adhered to, and the petition for rehearing is overruled.